FAIRFAX News Release TSX Stock Symbol: FFH and FFH.U TORONTO, June 17, 2010 FAIRFAX LAUNCHES $275 MILLION SENIOR NOTES OFFERING (Note: All dollar amounts in this press release are expressed in Canadian dollars.) Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) announces that it intends to offer $275 million in aggregate principal amount of 7.25% Senior Notes due The notes offered will be unsecured obligations of Fairfax and will pay a fixed rate of interest of 7.25 per cent per annum. Fairfax intends to use the net proceeds of the proposed offering to augment its cash position, increase short term investments and marketable securities held at the holding company level, to retire outstanding debt and other corporate obligations from time to time and for general corporate purposes. Fairfax intends to file a prospectus supplement to its short form base shelf prospectus dated September 25, 2009 in respect of this offering with the applicable Canadian securities regulatory authorities. Details of this offering will be set out in the prospectus supplement which will be available on the SEDAR website for the Company at www.sedar.com. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. This press release is not an offer of securities for sale in the United States, and the securities may not be offered or sold in the United States absent registration or an exemption from registration. The securities have not been and will not be registered under the United States Securities Act of 1933. Fairfax is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:John Varnell, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX
